



Exhibit 10.1




FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of July [__], 2017 (this
“Agreement”) is entered into among BEF Foods, Inc., an Ohio corporation (the
“Borrower”), the Guarantors party hereto, and Bank of America, N.A., as
Administrative Agent and Swingline Lender. All capitalized terms used herein and
not otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).
RECITALS
WHEREAS, the Borrower, the Guarantors, the Lenders, and Bank of America, N.A.,
as Administrative Agent, Swingline Lender and L/C Issuer, have entered into that
certain Credit Agreement dated as of April 28, 2017 (as amended or otherwise
modified from time to time, the “Credit Agreement”);
WHEREAS, the Administrative Agent and the Borrower intended for the Credit
Agreement to include provisions pursuant to which the Borrower could enter into
autoborrow agreements from time to time after the Closing Date to facilitate the
automatic advance of Swingline Loans to the Borrower; and
WHEREAS, pursuant to clause (x) of the final proviso to Section 11.01 of the
Credit Agreement, the Loan Parties and the Administrative Agent desire to amend
the Credit Agreement as set forth herein to facilitate the use by the Borrower
of autoborrow agreements in connection with Swingline Borrowings to be made
under the Credit Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.Amendments. The Credit Agreement is hereby amended as follows:
(a)    The following defined term is hereby added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order to read as follows:
“Autoborrow Agreement” has the meaning specified in Section 2.04(b)(ii).
(b)    The definition of “Loan Documents” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:
“Loan Documents” means, collectively, this Agreement, each Note, the Guaranty,
each Collateral Document, the Fee Letter, each Issuer Document, each Joinder
Agreement, each agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.14, each Autoborrow Agreement, and each
other agreement, instrument or document designated by its terms as a “Loan
Document” (but specifically excluding any Secured Hedge Agreement or any Secured
Cash Management Agreement).
(c)    The definition of “Request for Credit Extension” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swingline Loan, at any time an Autoborrow Agreement is not in effect, a
Swingline Loan Notice.
(d)    Section 2.04(a) of the Credit Agreement is hereby amended to read as
follows:





--------------------------------------------------------------------------------





(a)    The Swingline. Subject to the terms and conditions set forth herein and
subject to the terms of any Autoborrow Agreement, the Swingline Lender, in
reliance upon the agreements of the other Lenders set forth in this Section,
shall make loans to the Borrower (each such loan, a “Swingline Loan”). Each such
Swingline Loan may be made, subject to the terms and conditions set forth herein
and in any Autoborrow Agreement then in effect, to the Borrower, in Dollars,
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the
Swingline Sublimit, notwithstanding the fact that such Swingline Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Revolving
Loans and L/C Obligations of the Lender acting as Swingline Lender, may exceed
the amount of such Lender’s Commitment; provided, that, (i) after giving effect
to any Swingline Loan, (A) the Total Revolving Outstandings shall not exceed the
Aggregate Commitments at such time, and (B) the Revolving Exposure of any Lender
at such time shall not exceed such Lender’s Commitment, (ii) the Borrower shall
not use the proceeds of any Swingline Loan to refinance any outstanding
Swingline Loan, and (iii) the Swingline Lender shall not be under any obligation
to make any Swingline Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swingline Loan shall bear interest only at a rate based on the Base Rate
plus the Applicable Rate; provided, that, if an Autoborrow Agreement is in
effect, the Swingline Lender may, at its discretion, provide for an alternate
rate of interest on Swingline Loans under such Autoborrow Agreement with respect
to any Swingline Loans for which the Swingline Lender has not requested that the
Lenders fund Revolving Loans to refinance, or to purchase and fund risk
participations in, such Swingline Loans pursuant to Section 2.04(c). Immediately
upon the making of a Swingline Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swingline Loan.
(e)    Section 2.04(b) of the Credit Agreement is hereby amended to read as
follows:
(b)    Borrowing Procedures.
(i)    At any time an Autoborrow Agreement is not in effect, each Swingline
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swingline
Lender and the Administrative Agent, which may be given by telephone or a
Swingline Loan Notice; provided, that, any telephonic notice must be confirmed
immediately by delivery to the Swingline Lender and the Administrative Agent of
a Swingline Loan Notice. Each such Swingline Loan Notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested date of the Swingline
Borrowing (which shall be a Business Day). Promptly after receipt by the
Swingline Lender of any Swingline Loan Notice, the Swingline Lender will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan Notice and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Swingline Borrowing (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the first proviso to
the second sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swingline Lender may make the
amount of its Swingline Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swingline Lender in
immediately available funds.





--------------------------------------------------------------------------------





(ii)    In order to facilitate the borrowing of Swingline Loans, the Borrower
and the Swingline Lender may mutually agree to, and are hereby authorized to,
enter into an autoborrow agreement in form and substance satisfactory to the
Administrative Agent and the Swingline Lender (each, an “Autoborrow Agreement”)
providing for the automatic advance by the Swingline Lender of Swingline Loans
under the conditions set forth in such Autoborrow Agreement, which shall be in
addition to the conditions set forth herein. At any time an Autoborrow Agreement
is in effect, the requirements for Swingline Borrowings set forth in Section
2.04(b)(i) shall not apply, and all Swingline Borrowings shall be made in
accordance with such Autoborrow Agreement; provided, that, any automatic advance
made by Bank of America in reliance of such Autoborrow Agreement shall be deemed
a Swingline Loan as of the time such automatic advance is made notwithstanding
any provision in such Autoborrow Agreement to the contrary. For purposes of
determining the Total Revolving Outstandings at any time during which an
Autoborrow Agreement is in effect, the Outstanding Amount of all Swingline Loans
shall be deemed to be the amount of the Swingline Sublimit. For purposes of any
Swingline Borrowing pursuant to an Autoborrow Agreement, all references to Bank
of America in such Autoborrow Agreement shall be deemed to be a reference to
Bank of America, in its capacity as Swingline Lender hereunder.
(f)    The first sentence of Section 2.05(a)(ii) of the Credit Agreement is
hereby amended to read as follows:
At any time an Autoborrow Agreement is not in effect, the Borrower may, upon
notice to the Swingline Lender pursuant to delivery to the Swingline Lender of a
Notice of Loan Prepayment (with a copy to the Administrative Agent), at any time
or from time to time, voluntarily prepay Swingline Loans in whole or in part
without premium or penalty; provided, that, unless otherwise agreed by the
Swingline Lender, (A) such notice must be received by the Swingline Lender and
the Administrative Agent not later than 1:00 p.m. on the date of the prepayment,
and (B) any such prepayment shall be in a minimum principal amount of $100,000
or a whole multiple of $100,000 in excess hereof (or, if less, the entire
principal thereof then outstanding).
(g)    Section 2.07(b) of the Credit Agreement is hereby amended to read as
follows:
(b)    Swingline Loans. At any time an Autoborrow Agreement is in effect, the
Swingline Loans shall be repaid in accordance with the terms of such Autoborrow
Agreement. At any time an Autoborrow Agreement is not in effect, the Borrower
shall repay each Swingline Loan on the earlier to occur of (i) the date ten (10)
Business Days after such Swingline Loan is made, and (ii) the Maturity Date.
(h)    Clause (iii) in the first sentence of Section 2.08(a) of the Credit
Agreement is hereby amended to read as follows:
(iii) each Swingline Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for Revolving Loans, or, if an Autoborrow
Agreement is in effect, at a rate per annum provided by the Swingline Lender.
(i)    Section 4.02(c) of the Credit Agreement is hereby amended to read as
follows:
(c)    Request for Credit Extension. The Administrative Agent and, if
applicable, the L/C Issuer or the Swingline Lender (if no Autoborrow Agreement
is then in effect), shall have received a Request for Credit Extension in
accordance with the requirements hereof.
(j)    The last paragraph in Section 4.02 of the Credit Agreement is hereby
amended to read as follows:





--------------------------------------------------------------------------------





Each Request for Credit Extension submitted by the Borrower and each Swingline
Borrowing pursuant to an Autoborrow Agreement shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a),
(b) and, if applicable, (d) have been satisfied on and as of the date of the
applicable Credit Extension.
(k)    The final proviso to Section 11.01 of the Credit Agreement is hereby
amended to (i) delete the “and” at the end of clause (x) thereof, (ii) replace
the “.” at the end of clause (xi) thereof with a “; and” , and (iii) add a new
clause (xii) after clause (xi) thereof to read as follows:
(xii) any Autoborrow Agreement and any fee letters executed in connection
therewith may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.
2.    Condition Precedent. This Agreement shall be effective upon receipt by the
Administrative Agent of counterparts of this Agreement duly executed by the
Borrower, the Guarantors, the Administrative Agent and the Swingline Lender.
3.    Miscellaneous.
(a)    The Credit Agreement, and the obligations of the Loan Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms. This Agreement shall
constitute a Loan Document.
(b)    Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the Loan
Documents and (iii) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.
(c)    Each Loan Party hereby represent and warrant as follows: (i) such Loan
Party has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of this Agreement; (ii) this
Agreement has been duly and validly executed and delivered by such Loan Party
and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (whether enforcement is sought by proceedings in
equity or at law); and (iii) no consent, approval, exemption, order or
authorization of, or registration or filing with, any Governmental Authority or
any other Person is required by any Law or any agreement in connection with the
execution, delivery or performance by, or enforcement against, such Loan Party
of this Agreement.
(d)    The Loan Parties represent and warrant that (i) after giving effect to
this Agreement, the representations and warranties of the Borrower and each
other Loan Party contained in the Credit Agreement or any other Loan Document,
or which are contained in any document furnished at any time under or in
connection therewith, are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the date of
this Agreement, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect) as of such earlier date, and except that for purposes of this Section
3(d), the representations and warranties contained in Sections 5.05(a), (b) and
(d) of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to Section 6.01(a), (b) or (c), respectively, of
the Credit Agreement, and (ii) after giving effect to this Agreement, no event
has occurred and is continuing which constitutes a Default or an Event of
Default.
(e)    This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or





--------------------------------------------------------------------------------





other electronic imaging means (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.
(f)    THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING HERETO, AND THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[SIGNATURE PAGES FOLLOW]










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:                BEF FOODS, INC.,
an Ohio corporation
By:                    
Name:
Title:
GUARANTORS:            BOB EVANS FARMS, INC.,
a Delaware corporation
By:                    
Name:
Title:
BOB EVANS FARMS, LLC,
an Ohio limited liability company
By:                    
Name:
Title:
BOB EVANS HOLDING, INC.,
an Ohio corporation
By:                    
Name:
Title:
BOB EVANS TRANSPORTATION COMPANY, LLC,
an Ohio limited liability company
By:                    
Name:
Title:





--------------------------------------------------------------------------------





BEF MANAGEMENT, INC.,
an Ohio corporation
By:                    
Name:
Title:




ADMINISTRATIVE AGENT:        BANK OF AMERICA, N.A.,
as Administrative Agent
By:                    
Name:
Title:










SWINGLINE LENDER:
BANK OF AMERICA, N.A.,

as the Swingline Lender
By:                    
Name:
Title:





